Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00667-CV

                                       Monica Teresa WADE,
                                            Appellant

                                                  v.

                                   Robert Craig MCKINLEY, Jr.,
                                              Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2019CV07559
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: February 5, 2020

DISMISSED

           On January 8, 2020, we issued an order stating the appellant’s brief was overdue and that

no motion for an extension of time to file the brief had been filed. We ordered appellant to file the

brief and a written response reasonably explaining appellant’s failure to timely file the brief, and

stated that if appellant did not comply with our order within ten days, the appeal may be dismissed.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). Appellant has not filed the brief, a motion for an

extension of time to file the brief, or any other written response to this court’s order. Appellee has
                                                                                 04-19-00667-CV


also filed several motions to dismiss. We grant the motions, and dismiss this appeal for want of

prosecution. See id.

                                                    PER CURIAM




                                              -2-